COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 RICARDO ZUNIGA,                              '
                                                             No. 08-14-00153-CR
                            Appellant,        '
                                                                Appeal from the
 v.                                           '
                                                              205th District Court
 THE STATE OF TEXAS,                          '
                                                           of El Paso County, Texas
                                              '
                           State.
                                               '              (TC# 20130D04852)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until December 6, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 6, 2014.

       IT IS SO ORDERED this 23rd day of October, 2014.



                                                   PER CURIAM